Citation Nr: 1425127	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 30 percent for depression. 


REPRESENTATION

Appellant represented by:	Lisa McNair Palmer, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a July 2012 video conference hearing before the undersigned Veterans Law Judge.  A transcript of this testimony is associated within the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims for service connection for hypertension and diabetes, the Veteran has alleged radiation exposure while serving aboard the U.S.S. America in 1974.  In particular, he claims that the ship was called to general quarters and he may have passed through an area of the ship that was possibly contaminated by radiation from nuclear weapons.  He further asserts that he and 8 to 12 fellow sailors were sent to sick bay due to Geiger counter readings.   

In this case, it is unclear from the record as to whether any efforts were made to verify the Veteran's service upon the U.S.S. America and to locate deck log entries or copies of the ship's history for the period of the Veteran's service.  It is conceivable that the deck log entries for that period would corroborate whether the Veteran was exposed to any radiation, as reported by the Veteran.  Such information could corroborate the Veteran's claims for service connection.  Under the circumstances, VA should undertake efforts to contact the Veteran to obtain a more definitive time frame in 1974 during which the alleged exposure occurred.  After VA has obtained this information, efforts should be made to locate the deck logs and ship's history for the U.S.S. America for the months identified by the Veteran.  38 C.F.R. § 3.159(c)(2).

In July 2012, the Veteran's representative indicated that the Veteran was in receipt of Social Security Administration (SSA) reflects disability benefits.  As these records may support the Veteran's claims for service connection and an increased rating for depression, VA must appropriate efforts to obtain all available records from the SSA pertaining to that decision.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment records pertaining to his service-connected depression and any other treatment records pertaining to his service connection claims and obtain any identified outstanding records.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Obtain all records from the SSA pertaining to the Veteran's claim for Social Security disability benefits.  All efforts to obtain SSA records should be fully documented, and SSA must provide a negative response if records are not available.

3.  Send the Veteran a letter should be requesting that he provide a more specific time frame in 1974 during which he served on board the U.S.S. America and was allegedly exposed to radiation.

4.  Make efforts to obtain the ship history and deck logs for the U.S.S. America for the time frame specified by the Veteran during which he was allegedly exposed to radiation in 1974.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  Review the claims file and undertake any additional development determined to be warranted.

6.  After completion of the above development, the claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



